EXHIBIT 10.1 (d)

SEVENTH AMENDMENT TO SECOND AMENDED
AND RESTATED REVOLVING CREDIT AGREEMENT

        THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”), dated as of August 6, 2004, is among CAL-MAINE
FOODS, INC. (“Borrower”), FIRST SOUTH FARM CREDIT, ACA (“First South”),
COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH, individually and as administrative agent for itself and the other
Banks (in such capacity, the “Administrative Agent” and individually, herein
“Rabobank”), and HARRIS TRUST AND SAVINGS BANK (“Harris” and collectively with
Rabobank and First South, herein the “Banks “).

RECITALS:

        A.        Borrower, the Administrative Agent, and the Banks have entered
into that certain Second Amended and Restated Revolving Credit Agreement dated
as of February 6, 2002 (such Second Amended and Restated Revolving Credit
Agreement, as the same has been amended, and as the same may be further amended
or otherwise modified, herein referred to as the “Revolving Credit Agreement”).

        B.        Borrower and Guarantors have requested that the Revolving
Credit Agreement be amended as herein set forth and the Administrative Agent and
the Banks have agreed to such an amendment on the terms and conditions herein
set forth.

          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof:


ARTICLE I

Definitions

        Section 1.01 Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meanings as in the
Revolving Credit Agreement.

ARTICLE II

Amendments

        Section 2.01 Amendment to Section 5.01(k) – Cash Flow Coverage Ratio.
The definition of the term “Fixed Charges” set forth in Section 5.01(k) of the
Revolving Credit Agreement is amended in its entirety to read as follows:

          “Fixed Charges” means, as of any date of determination, the sum of the
following for the Borrower and the Subsidiaries (calculated without duplication
on a consolidated basis) for the completed four quarter period immediately
proceeding the date of determination or with respect to clause (ii) below, as of
the date of determination: (i) all cash interest paid or payable for such
period; (ii) the current maturities of long term Debt as carried on the
Borrower’s consolidated balance sheet as of the date of determination (including
payments made under capital leases); (iii) all cash dividends paid on the
capital stock of Borrower for such period; and (iv) all cash paid for the
repurchase of the capital stock of Borrower pursuant to Section 5.02(b)(ii) for
such period.


--------------------------------------------------------------------------------

        Section 2.02 Amendment to Section 5.02(b) –Dividends, etc. Section
5.02(b) of the Revolving Credit Agreement is amended in its entirety to read as
follows:

          (b)         Dividends, etc. Declare or pay any dividends, purchase, or
otherwise acquire for value any of its capital stock now or hereafter
outstanding, or make any distribution of assets to its stockholders as such, or
permit any of its Subsidiaries to purchase or otherwise acquire for value any
stock of the Borrower; provided that the Borrower may:


          (i)         as long as no Event of Default nor any event that with the
giving of notice or lapse of time or both would be an Event of Default exists or
would result, declare and pay quarterly dividends on its common stock in an
aggregate amount not to exceed $500,000 per calendar quarter; and


          (ii)         as long as no Event of Default nor any event that with
the giving of notice or lapse of time or both would be an Event of Default
exists or would result, repurchase up to 2,000,000 shares of its common stock,
provided, however that (A) the aggregate amount paid to repurchase such shares
shall not exceed Thirty Million Dollars ($30,000,000); (B) all such repurchases
shall occur on or before November 30, 2005; and (C) following each such
repurchase and after giving effect to the payment of the purchase price
therefore, Borrower shall have a minimum of (1) Twenty Million Dollars
($20,000,000) in cash or cash equivalents and (2) the Revolving Credit
Commitments shall exceed the sum of the aggregate outstanding amount of the
Advances and Credit Liabilities by Fifteen Million Dollars ($15,000,000) or
more.


        Section 2.03 Amendment to Exhibit –Compliance Certificate. Exhibit C to
the Revolving Credit Agreement is amended in its entirety to read as set forth
on Exhibit A hereto.

ARTICLE III
Conditions Precedent

        Section 3.01 Conditions. The effectiveness of Article II of this
Amendment is subject to the satisfaction of the following conditions precedent:

        (a)        The representations and warranties contained herein and in
all other Loan Documents, as amended hereby, shall be true and correct as of the
date hereof as if made on the date hereof, except for such representations and
warranties limited by their terms to a specific date;

        (b)        No Event of Default nor any event or condition that with the
giving of notice or lapse of time or both would be such an Event of Default
shall exist;

        (c)        All proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to the Administrative Agent and its legal
counsel; and

        (d)        Borrower shall have paid to the Administrative Agent, in
consideration of the accommodations granted by the Banks in this Amendment, an
amendment fee in the amount of Seventy- Five Thousand Dollars ($75,000) (the
Borrower hereby agreeing to make such payment on or before August 6, 2004 and
the Administrative Agent hereby agreeing to pay each Bank that executes this
Amendment by August 6, 2004 its pro rata portion (determined based on the
Revolving Credit Commitments of the Banks that have executed this Amendment by
such date) of such fee promptly after its receipt thereof and the Bank’s
execution of this Amendment).

--------------------------------------------------------------------------------

ARTICLE IV

Ratifications, Representations and Warranties

        Section 4.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Revolving Credit Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Documents
(including all amendments thereto which include, without limitation, that
certain First Amendment and Waiver to Second Amended and Restated Revolving
Credit Agreement dated October 14, 2002, that certain Second Amendment to Second
Amended and Restated Revolving Credit Agreement dated January 31, 2003, that
certain Third Amendment to Second Amended and Restated Revolving Credit
Agreement dated September 12, 2003, that certain Fourth Amendment to Second
Amended and Restated Revolving Credit Agreement dated December 1, 2003, that
certain Fifth Amendment to Second Amended and Restated Revolving Credit
Agreement dated March 31, 2004, and that certain Sixth Amendment to Second
Amended and Restated Revolving Credit Agreement dated April 14, 2004
(collectively, the “Previous Amendments”)) are ratified and confirmed and shall
continue in full force and effect. The liens, security interests, and
assignments created and evidenced by the Loan Documents are valid and existing
liens, security interests, and assignments of the respective priority recited in
the Loan Documents. Each of the parties hereto agrees that: (i) the Loan
Documents, as amended hereby and by the Previous Amendments, shall continue to
be legal, valid, binding, and enforceable in accordance with their respective
terms and (ii) this Amendment is a Loan Document as such term is defined in and
used in the Revolving Credit Agreement and the other Loan Documents.

        Section 4.02 Representations and Warranties. To induce the
Administrative Agent and the Banks to modify the Revolving Credit Agreement as
herein set forth, Borrower and each Guarantor represents and warrants to the
Administrative Agent and the Banks that:

        (a)        The representations and warranties of Borrower and each
Guarantor contained in the Loan Documents, as amended hereby, are true and
correct on and as of the date hereof as though made on and as of the date
hereof, except for such representations and warranties limited by their terms to
a specific date;

        (b)        No Event of Default has occurred and is continuing and no
event or condition has occurred that with the giving of notice or lapse of time
or both would be an Event of Default, and the Borrower and each Guarantor is in
full compliance with all covenants and agreements binding on them contained in
the Loan Documents, as amended hereby; and

        (c)        AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE
NO CLAIMS, RIGHTS OF RECOUPMENT OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS
TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT
WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES, RIGHTS OF RECOUPMENT OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF ITS
EXECUTION OF THIS AMENDMENT.

--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

        Section 5.01 Survival of Representations and Warranties. All
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment, and no investigation by the
Administrative Agent or any Bank or any closing shall affect the representations
and warranties or the right of the Administrative Agent and each Bank to rely
upon them.

        Section 5.02 Reference to Revolving Credit Agreement. Each of the Loan
Documents are hereby amended so that any reference in such Loan Documents to the
Revolving Credit Agreement shall mean a reference to the Revolving Credit
Agreement, as amended hereby.

        Section 5.03 Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

        Section 5.04 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        Section 5.05 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns, except neither Borrower nor any Guarantor may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
the Banks.

        Section 5.06 Counterparts. This Amendment may be executed in one or more
counterparts and on telecopy counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

        Section 5.07 Effect of Waiver. No consent or waiver, express or implied,
by the Administrative Agent or any Bank to or for any breach of or deviation
from any covenant, condition, or duty by Borrower or any Guarantor shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition, or duty.

        Section 5.08 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 5.09 Entire Agreement. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.

--------------------------------------------------------------------------------

        Executed as of the date first written above.

CAL-MAINE FOODS, INC.

  By:  /s/ B.J Raines         B.J. Raines,         Vice President

  COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW
YORK BRANCH, as the Administrative Agent and a Bank

  By:  /s/ Richard J. Beard         Name: Richard J. BEARD         Title:
Executive Director

  By:  /s/ Brett Delfino         Name: Brett Delfino         Title: Executive
Director

  FIRST SOUTH FARM CREDIT, ACA

  By:  /s/ J. Andrew Mangialardi         Name: J. Andrew Mangialardi
        Title: Vice President

  HARRIS TRUST AND SAVINGS BANK

  By:  /s/ David J. Bechstein         Name: David J. Bechstein         Title:
Vice President

--------------------------------------------------------------------------------


GUARANTOR CONSENT

        Each Guarantor: (i) consents and agrees to this Seventh Amendment to
Second Amended and Restated Revolving Credit Agreement; (ii) agrees that the
Intercreditor Agreement, the Amended Guaranty Agreement and the Consolidated
Security Agreement to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid, and binding obligation of such
Guarantor enforceable against it in accordance with its terms; and (iii) agrees
and acknowledges that the obligations, indebtedness and liability secured or
guaranteed by the Amended Guaranty Agreement and the Consolidated Security
Agreement to which it is a party include the “Obligations ” as defined in the
Second Amended and Restated Revolving Credit Agreement, as amended by this
Amendment.

GUARANTORS

  CAL-MAINE FARMS, INC. SOUTHERN EQUIPMENT DISTRIBUTORS, INC. SOUTH TEXAS
APPLICATORS, INC.
  By:  /s/ B. J. Raines         B.J. Raines, Vice President of each of the
forgoing companies
  CAL-MAINE PARTNERSHIP, LTD.
  By:  Cal-Maine Foods, Inc., its general partner
          By:  /s/ B. J. RAINES                 B. J. Raines,
                Vice President

--------------------------------------------------------------------------------

CMF OF KANSAS - LLC
  By:  Cal-Maine Foods, Inc. its managing member
          By:  /s/ B.J. Raines                 B. J. Raines, Vice President